The notice of appeal in this case recites that the appeal is on questions of law and fact. No appeal bond has been given and the time within which it could be given has expired.
No bill of exceptions was filed in the trial court within forty days of the decision of the court.
When this case was called for hearing in this court, the appellant requested the court to reduce the appeal to one on questions of law and fix the time not exceeding thirty days for the preparation and filing of a bill of exceptions. The case is now before the court upon that request. *Page 538 
Among the papers now before the court is a bill of exceptions which was prepared and filed after the request to fix the time had been made. While the court has not actually fixed the time, we have concluded that it is our duty to do so under the decisions in Loos v. Wheeling  Lake Erie Ry. Co., 134 Ohio St. 321,  16 N.E.2d 467, and Bennett v. Bennett, 134 Ohio St. 330,  16 N.E.2d 474, and we now reduce the appeal to one on questions of law and instead of fixing the time for preparing and filing a bill of exceptions, will consider the one now on file as having been prepared and filed during the time not exceeding thirty days, which would have been fixed.
The case will be set for hearing upon the merits at a later date.
HAMILTON and ROSS, JJ., concur.